Case: 19-60764      Document: 00515546568         Page: 1    Date Filed: 08/31/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit


                                    No. 19-60764
                                                                                 FILED
                                                                           August 31, 2020
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JERMAINE SCOTT, also known as Jitty,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:18-CR-225-1


Before HAYNES, WILLETT, and HO, Circuit Judges.
PER CURIAM: *
       Jermaine Scott pleaded guilty to possession with intent to distribute 28
grams or more of cocaine base (crack) and possession with intent to distribute
five grams or more of methamphetamine. He was sentenced to 188-month
concurrent sentences, to be followed by five years of supervised release. Scott
argues that his sentence is substantively unreasonable because it is greater
than necessary to achieve the sentencing goals of 18 U.S.C. § 3553(a).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60764    Document: 00515546568     Page: 2   Date Filed: 08/31/2020


                                 No. 19-60764

Specifically, Scott contends that his two prior controlled substance convictions
used as predicate offenses for the career offender enhancement were “minor
offenses” involving “street level sales.” As such, Scott asserts that the 188-
month sentence as a career offender “overly punishe[d]” him and that the
district court abused its discretion in not imposing a below-guidelines sentence.
      Scott does not dispute that his 188-month sentence was imposed within
a properly calculated guidelines range. Scott fails to show that his sentence
does not account for a factor that should receive significant weight, gives
significant weight to an irrelevant or improper factor, or represents a clear
error of judgment in balancing sentencing factors. See United States v. Cooks,
589 F.3d 173, 186 (5th Cir. 2009). Scott’s argument, which amounts to a mere
disagreement with the applicable guidelines range and the sentence imposed,
is insufficient to demonstrate that his 188-month sentence is substantively
unreasonable. See United States v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010).
Scott has failed to rebut the presumption of reasonableness accorded his
within-guidelines sentence, see United States v. Alonzo, 435 F.3d 551, 554 (5th
Cir. 2006), and therefore has not shown that the district court abused its
discretion by imposing a substantively unreasonable sentence, see Gall v.
United States, 552 U.S. 38, 51 (2007).
      AFFIRMED.




                                         2